Citation Nr: 1821717	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and schizoaffective disorder.  


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 1992 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an May 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran requested a videoconference in his June 2014 substantive appeal.  In June 2016 he was notified that his hearing was scheduled for July 2016.  The Veteran failed to report for his hearing and he has not requested that the hearing be rescheduled.  Therefore the Board will proceed with consideration of his appeal.

The Board remanded the issues on appeal for additional development in September 2016. 

The Board notes that the Veteran's original claim was for schizoaffective disorder.  Claims for service connection for psychiatric disorders may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran asserted a claim of service connection for schizoaffective disorder, the record indicates an additional assessment of schizophrenia.  Accordingly, the Board has recharacterized the issue on appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that an acquired psychiatric disability, to include schizophrenia and schizoaffective disorder, was initially manifested during, or is otherwise etiologically related to, the Veteran's active duty service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not been provided with a VA examination to assess the current nature and etiology of his claimed disability.  However, VA need not conduct an examination with respect to the claim on appeal, as the information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  There is no evidence establishing an in-service event or injury, or any indication that the Veteran's diagnosis, given many years after service, is otherwise related to service.  Thus, remand for a VA examination is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.


II.  Service Connection

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran has asserted that he developed a psychiatric disorder due to his active duty service.  Additionally, in his June 2014 substantive appeal the Veteran asserted that his mental illness was diagnosed in 1989 before entering service, and was aggravated by his service.  

Initially, the Board notes that in the Veteran's October 1991 enlistment examination his psychiatric condition was assessed as clinically normal and no psychiatric condition was specifically noted.  Further, the Board also notes that in his October 1991 report of medical history the Veteran reported that he had never had trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Thus the Veteran is presumed to have been in sound condition on entrance into service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

The Board notes that although this presumption is rebuttable, VA must do so by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096-97 (2004).  Here, VA cannot meet that burden in light of contemporaneous records showing no disability at induction and the absence of any evidence of record of a diagnosis prior to service.  Thus, the Veteran is presumed in sound condition on entrance to service.  See Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).

With respect to the first Shedden element, the Veteran has been given diagnoses of schizophrenia and schizoaffective disorder.  See private treatment records dated in September 2012 and March 2013.  

Turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of any acquired psychiatric disorder. 

The Veteran was separated from service in August 1992 based on his inability to adjust socially and emotionally to military life.  Despite repeated counseling by his drill sergeants, he failed to meet the minimum standards of personal appearance and conduct expected of a soldier.  His records indicated that he could not meet the prescribed minimum standards for completion of the 52D10 course.  The Veteran waived a separation examination.  The recommendation for the Veteran's discharge indicated that a Mental Status Evaluation was enclosed.  However, pursuant to the Board's prior remand, the RO obtained the Veteran's service personnel and treatment records from the National Personnel Records Center (NPRC), but they did not include a Report of Mental Status Evaluation.  The RO concluded that the record could not be located and was not available for review and determined that further attempts to obtain the record would be futile.  The Veteran was informed of this in a November 2017 letter, and did not respond.

Further, in March 1993, less than one year after the Veteran's discharge, the Veteran was afforded a VA general medical examination, conducted at the Bronx VA Medical Center, for a claimed shoulder condition.  The VA examiner reported that the Veteran had no psychiatric problems.

Next, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's currently diagnosed psychiatric disorders are etiologically related to his active duty service.  

The record contains no competent positive medical nexus opinion etiologically linking the Veteran's claimed psychiatric disorders with his active duty service.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

Upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of his acquired psychiatric disorders, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and schizoaffective disorder, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


